UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-06702 NEXEN INC. (Exact name of registrant as specified in its charter) 801 – 7th Avenue S.W. Calgary, Alberta, Canada T2P 3P7 (403) 699-4000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive officers) Common Shares, no par value (Title of each class of securities covered by this Form) 7.35% Subordinated Notes, due 2043 (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Nexen Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:March 8, 2013 By: /s/ Alan O’Brien Name: Alan O’Brien Title: Senior Vice-President, General Counsel and Secretary
